For the tax year 1943-44, the values fixed by Special Term on land and building are unanimously affirmed in view of the failure to appeal by the Tax Commission of the City of New York. For the tax year 1944-45, on relator’s appeal, the order, so far as appealed from, is unanimously modified by fixing the following values: land, $500,000; building, $550,000; total, $1,050,000; and, as so modified, affirmed, with $20 - costs and disbursements to appellant. Settle order on notice.. Present— Martin, P. J., Grlennon, Dore, Cohn and Peek, JJ.